PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  ___________

                     No. 08-3878
                     ___________

                 JOSEPH ELASSAAD,
                                Appellant
                         v.

              INDEPENDENCE AIR, INC.;
               DELTA AIR LINES, INC.,
              _________________________

       Appeal from the United States District Court
         for the Eastern District of Pennsylvania
                (D.C. Civil No. 05-cv-02328)
      District Judge: Honorable Edmund V. Ludwig
              __________________________

                Argued January 28, 2010

     Before: RENDELL and JORDAN, Circuit Judges,
             and AMBROSE, District Judge*
                  (Filed: July 6, 2010)

      *The Honorable Donetta W. Ambrose, Judge of the
United States District Court for the Western District of
Pennsylvania, sitting by designation.
Eugene F. Jarrell, III, Esq.   [ARGUED]
211 North Olive Street
Media, PA 19063
  Counsel for Appellant

Jonathan M. Stern, Esq. [ARGUED]
Schnader Harrison Segal & Lewis LLP
750 9th Street, NW, Suite 550
Washington, DC 20006
  Counsel for Appellee
  Independence Air Inc.




          AMENDED OPINION OF THE COURT


RENDELL, Circuit Judge.

        Joseph Elassaad appeals from an order granting summary
judgment in favor of Independence Air, Inc., with respect to his
negligence claim for injuries sustained when he fell while
disembarking from an airplane at the Philadelphia International
Airport. His appeal requires us to consider the extent to which
the Federal Aviation Act (“Aviation Act”), 49 U.S.C. § 40101
et seq., preempts state law concerning tort claims arising from
an air carrier’s conduct in overseeing the disembarkation of
passengers. Although we stated in Abdullah v. American
Airlines, Inc., 181 F.3d 363, 365 (3d Cir. 1999), that the
Aviation Act preempts “the entire field of aviation safety” from
state regulation, we hold that the “field of aviation safety” does

                                2
not include a flight crew’s oversight of the disembarkation of
passengers once a plane has come to a complete stop at its
destination. Abdullah therefore does not control the instant
case. We also hold that the Aviation Act and the regulations
promulgated thereunder do not preempt state tort law with
respect to such negligence claims. Moreover, we conclude that
the federally enacted Air Carrier Access Act (“ACAA”),
49 U.S.C. § 41705 et seq., and its implementing regulations do
not control the standard of care from the standpoint of airline
safety. As a result, we conclude that the standard of care in
Elassaad’s negligence claim is not preempted by federal law,
and we will reverse the grant of summary judgment for
Independence and remand for further proceedings.

                        I. Background

       Elassaad’s right leg was amputated above the knee in
1978, and he relies on a pair of crutches to walk. On February
9, 2004, he boarded a Boston-to-Philadelphia flight operated by
Independence under the auspices of Delta Air Lines. The flight
was on a Dornier 328, a small commuter jet, which passengers
boarded from the tarmac via a 3½-foot long flight of steps built
into the door of the aircraft. After arriving at his seat without
incident, Elassaad attempted to place his crutches in the
overhead bin, which was not long enough to accommodate
them. Adrien Lavoie, the lone flight attendant on the plane, then
took the crutches and stowed them in the baggage area for the
duration of the flight.

        Upon landing in Philadelphia, Lavoie asked Elassaad to
stay in his seat until the other passengers had deplaned. Lavoie

                               3
then returned the crutches to Elassaad, who used them to
approach the aircraft door. At that point, despite having boarded
the aircraft by the same staircase, Elassaad noticed for the first
time that the stairs were narrow.1 The staircase had a railing on
the left side, but not on the right. Though Elassaad recognized
that he “needed assistance” to descend the staircase, App. 117,
he chose not to request help because he believed the only aid the
airline could offer would be to carry him down the stairs.
Elassaad testified that he would have declined such assistance
due to his perception of it as demeaning.2 However, he would


   1
      At his deposition, Elassaad estimated that the steps were
between eleven and thirteen inches wide, and he explained that
he had not previously taken note of their narrowness because
descending stairs using crutches is more difficult than ascending
them. He stated that he was apprehensive of falling because the
stairs were narrow and he sometimes has difficulty maintaining
his balance on tight staircases.
  2
    According to the relevant ACAA-implementing regulation,
airline personnel would not have been permitted to carry
Elassaad down the stairs unless there was an emergency. See 14
C.F.R. § 382.39(a)(2) (2004).            The Department of
Transportation revised the regulations implementing the ACAA
on May 13, 2008, after Elassaad’s accident.                See
Nondiscrimination on the Basis of Disability in Air Travel,
73 Fed. Reg. 27,614 (May 13, 2008). All references to and
quotations of those regulations in the body of this opinion are
based on the pre-amendment text, which was in effect at all
                                                  (continued...)

                                4
have accepted the assistance of a wheelchair or an electronic lift
had he known that this type of assistance was available to him.3

       As Elassaad began to descend the stairs, he lost his
balance and fell off the right side of the staircase, striking his
shoulder on the pavement. According to his complaint, this
resulted in severe injuries, including torn cartilage in his
shoulder that required surgical repair.

       Elassaad commenced this lawsuit in the Court of
Common Pleas of Philadelphia County, Pennsylvania,
advancing three separate negligence claims under Pennsylvania
law against Independence and Delta: that the airlines were
negligent in (1) operating an aircraft made defective by design
features of the aircraft steps; (2) failing to inspect and maintain
the steps; and (3) failing to offer and render personal assistance
to Elassaad as he disembarked from the jet. The case was
removed to the United States District Court for the Eastern
District of Pennsylvania on May 18, 2005, based on diversity of
citizenship. Shortly thereafter, on June 14, 2005, Elassaad


  2
   (...continued)
times relevant to this case. The current prohibition on carrying
a passenger appears at 14 C.F.R. § 382.101 (2009).
      3
       During his deposition, Lavoie stated that he had told
Elassaad about the availability of a wheelchair (though Elassaad
denies this), but not about the availability of an electronic lift or
a “straight back.” A “straight back” is similar in form to a hand
truck.

                                 5
voluntarily dismissed Delta from the suit. Independence then
moved for partial summary judgment with respect to the first
claim. The District Court granted Independence’s motion as
unopposed. By that time, Elassaad had withdrawn his second
claim, which was based on Independence’s alleged failure to
inspect and maintain the steps, leaving, in the words of the
District Court, “the sole liability issue [as] whether
[Independence] negligently failed to assist [Elassaad] in
disembarking the airplane, including, without limitations,
making available all appropriate safety measures and devices.”
App. 3.

       Independence moved for summary judgment on
Elassaad’s remaining claim, arguing that the controlling
standard of care, dictated by federal law, obligates an airline to
provide assistance only upon request, and that it is undisputed
that Elassaad did not ask for assistance.           Specifically,
Independence argued that the regulations implementing the
ACAA,4 which address air carriers’ conduct toward the disabled,
see 14 C.F.R.         §§ 382.1–.70 (2004), preempt state law
negligence standards. The ACAA regulations require air
carriers to “provide assistance requested by or on behalf of
qualified individuals with a disability, or offered by air carrier
personnel and accepted by qualified individuals with a
disability, in enplaning and deplaning.” 14 C.F.R. § 382.39(a)




   4
     When referring to the ACAA-implementing regulations
hereafter, we will simply say “the ACAA regulations.”

                                6
(2004).5 Neither the ACAA nor its regulations expressly require
air carriers to offer assistance, and Elassaad made no such
request for assistance. Nor do the ACAA regulations obligate
carriers to inform a disabled passenger of available assistive
measures unless the passenger states the need for a wheelchair.
See 14 C.F.R. § 382.45(a)(2) (2004).6

        Elassaad responded to Independence’s motion for
summary judgment by asserting that the ACAA and its
regulations were intended only to prevent discrimination against
disabled passengers, not to establish standards for the safe
operation of an aircraft. He argued that air carriers could be
held liable for failing to affirmatively offer assistance to
disabled passengers, notwithstanding the ACAA, if that failure
compromised passenger safety. Elassaad noted that the Federal
Aviation Administration (“FAA”), which has the authority to
establish air safety standards, has not promulgated any safety
regulations describing what, if any, assistance air carriers must
offer passengers when deplaning. In the absence of a
controlling federal safety regulation, Elassaad argued, state
negligence law governs an air carrier’s duty of care in that
situation, and the failure of Independence to offer him aid


  5
    The provisions of § 382.39(a) that are pertinent to this case
currently appear in 14 C.F.R. § 382.95(a) (2009), and impose
requirements that are substantively identical to the former
§ 382.39(a).
  6
    That obligation currently appears in 14 C.F.R. § 382.41(c)
(2009).

                               7
constituted negligence under Pennsylvania common law.
Alternatively, Elassaad argued that, if the Aviation Act does
control, the general standard of care set forth in 14 C.F.R.
§ 91.13, which prohibits carriers from operating an aircraft in a
“careless or reckless manner,” imposed a duty of care on
Independence to offer him deplaning assistance and that the
airline consequently breached that duty when it failed to offer
him such assistance.

        The District Court concluded that, under our holding in
Abdullah, federal law dictated the standard of care for
Elassaad’s negligence suit. The District Court adopted
Independence’s view of the applicable standard of care, as found
in the ACAA regulations. The District Court concluded that the
ACAA and its regulations impose no affirmative duty to offer
assistance to a disabled airline passenger, and that, even if the
standard under 14 C.F.R. § 91.13 applied, Elassaad had failed to
“point[] to caselaw or expert testimony to establish that the
failure of Independence to offer assistance to [Elassaad]
constituted careless or reckless conduct.” App. 6-7. The
District Court granted Independence’s motion for summary
judgment, and Elassaad filed a timely appeal.

           II. Jurisdiction and Standard of Review

       Independence removed the present action to federal court
under 28 U.S.C. § 1441. The District Court exercised diversity
jurisdiction under 28 U.S.C. § 1332. Our jurisdiction arises
under 28 U.S.C. § 1291. We review de novo district court
orders granting or denying summary judgment. See Levy v.
Sterling Holding Co., 544 F.3d 493, 501 (3d Cir. 2008). We

                               8
also exercise de novo review of a preemption determination, as
it is a question of law. See Horn v. Thoratec Corp., 376 F.3d
163, 166 (3d Cir. 2004).

        Summary judgment is proper where “the pleadings, the
discovery and disclosure materials on file, and any affidavits
show that there is no genuine issue as to any material fact and
that the movant is entitled to judgment as a matter of law.” Fed.
R. Civ. P. 56(c). Because summary judgment was entered
against Elassaad, we view any disputed facts in his favor. See
Brewer v. Quaker State Oil Ref. Corp., 72 F.3d 326, 330 (3d Cir.
1995).

                         III. Discussion

        On appeal, Elassaad challenges the District Court’s
determination that the ACAA and its implementing regulations
preempt state negligence law with respect to an air carrier’s duty
to offer aid to disabled passengers when deplaning. Elassaad
asserts that state negligence law governs an air carrier’s duty of
care under such circumstances, or in the alternative, that if our
holding in Abdullah dictates that there is federal preemption,
then the standard of care is the “careless or reckless” standard
established by 14 C.F.R. § 91.13.

       Independence argues that whether or not Abdullah
applies, the ACAA and its implementing regulations “preempt
state law on air carrier interaction with passengers with a
disability.” Appellee’s Br. at 7. Independence alternatively
urges that Abdullah “remains good law, extends to boarding and
disembarking, and applies in this case,” but that the level of care

                                9
provided was above the “careless or reckless” standard imposed
by § 91.13. Id. at 5.

       We agree with Elassaad’s main contention, namely, that
his common law negligence claim is not preempted by federal
law. We will explain our reasoning by addressing each of the
arguments made by Independence on appeal. To do this, we
will begin by discussing our decision in Abdullah, the scope of
its holding, and why the instant case does not fall within that
scope. Then we will discuss why the Aviation Act and the
ACAA, and the regulations implementing those statutes, do not
preempt the state law standard of care in this case. These are
issues of first impression in our court, as we have not previously
considered the intersection of the Aviation Act safety
regulations and the ACAA regulations, or their proper
applications in this context.

                                A.

        In Abdullah, passengers aboard an American Airlines
flight were injured as a result of severe turbulence en route from
New York to Puerto Rico. 181 F.3d at 365. The passengers
initiated two separate lawsuits in the District Court of the Virgin
Islands against American Airlines, which were consolidated for
trial. Id. The passengers claimed that the flight crew was
negligent as a matter of Virgin Islands law both in failing to take
reasonable precautions to avoid, and in failing to warn the
passengers about, the turbulence. Id. After a jury in Saint Croix
returned a verdict in favor of the passengers, the trial court
granted American Airlines’ motion for a new trial, on the
ground that the court had improperly instructed the jury on the

                                10
local standard of care rather than on the standard prescribed by
the Aviation Act. Id. at 366.

       At the passengers’ request, the trial court then certified
a two-part question for appeal: “Does federal law preempt the
standards for air safety, but preserve State and Territorial
damage remedies?” Id. at 364. We granted interlocutory
review, and answered both parts of the question in the
affirmative. We held that there was “implied preemption of the
entire field of aviation safety,” but that “despite federal
preemption of the standards of care, state and territorial damage
remedies still exist for violation of those standards.” Id. at 365.

        Abdullah’s holding was grounded in our finding that
Congress, by enacting the Aviation Act, intended “‘to promote
safety in aviation and thereby protect the lives of persons who
travel on board aircraft’” by resting “sole responsibility for
supervising the aviation industry with the federal government.”
Id. at 368 (citation omitted).          This conclusion as to
congressional intent was primarily supported by the Aviation
Act’s legislative history and its judicial interpretation in City of
Burbank v. Lockheed Air Terminal, Inc., 411 U.S. 624 (1973).
We noted that the Supreme Court in City of Burbank had
analyzed the Aviation Act’s legislative history to reach the
conclusion that “Congress’s consolidation of control of aviation
in one agency indicated its intent to federally preempt aviation
safety.” Abdullah, 181 F.3d at 369 (citing City of Burbank, 411
U.S. at 639).

        In Abdullah, we specifically found that Congress
intended the Administrator of the FAA to exercise “sole

                                11
discretion in regulating air safety” by vesting the Administrator
with broad regulatory authority. Id. We stated that, to
effectuate this authority, the Administrator “has implemented a
comprehensive system of rules and regulations” to promote
flight safety. Id. Based on the comprehensive regulatory
system, we determined that federal law so thoroughly occupies
the legislative field of aviation safety that federal law impliedly
preempts state regulation in that area. Id. at 371. Our finding of
field preemption notwithstanding, we held that state common
law remedies were still available to the injured passengers based
on the specific language of the Aviation Act’s savings and
insurance clauses. Id. at 375-76. We remanded proceedings to
the trial court to determine whether the jury instructions based
on Virgin Islands law nevertheless comported with the federal
standard of care. Id. at 376.

        We did not conclude in Abdullah that the passengers’
common law negligence claims themselves were preempted;
instead, we determined only that the standard of care used in
adjudicating those claims was preempted. Local law still
governed the other negligence elements (breach, causation, and
damages), as well as the choice and availability of remedies.
This was consistent with our prior observation, in the context of
airline deregulation, that “[i]t is highly unlikely that Congress
intended to deprive passengers of their common law rights to
recover for death or personal injuries sustained in air crashes.”
Taj Mahal Travel, Inc. v. Delta Airlines, Inc., 164 F.3d 186, 194
(3d Cir. 1998).

      Again, Abdullah’s primary holding was that federal law
preempted “the entire field of aviation safety.” 181 F.3d at 365.

                                12
Of critical import here is the fact that precedent is controlling
only as far as it goes. Because the parties debate whether and
when Abdullah applies, we will provide clarification on that
issue.

                               B.

        Courts have recognized three species of preemption:
express preemption, conflict preemption, and field preemption.
Express preemption requires that Congress’s intent to preempt
be “‘explicitly stated in the statute’s language or implicitly
contained in its structure and purpose.’” Cipollone v. Liggett
Group, Inc., 505 U.S. 504, 516 (1992) (citation omitted).
Conflict preemption occurs when state law “actually conflicts
with federal law,” such that “it is impossible for a private party
to comply with both state and federal requirements, or where
state law stands as an obstacle to the accomplishment and
execution of the full purposes and objectives of Congress.”
English v. Gen. Elec. Co., 496 U.S. 72, 79 (1990) (internal
quotation marks and citations omitted). Field preemption occurs
when a field is “reserved for federal regulation, leaving no room
for state regulation,” and “congressional intent to supersede
state laws [is] clear and manifest.” Holk v. Snapple Beverage
Corp., 575 F.3d 329, 336 (3d Cir. 2009) (internal quotation
marks and citations omitted). Both statutes and regulations can
preempt state law. Id. at 339.

                               C.

      There is no basis for finding that the Aviation Act
preempts Elassaad’s state law claims through express

                               13
preemption or conflict preemption. To the extent that the
Aviation Act preempts these claims, it must be through field
preemption.

        In Abdullah, we found that there was implied field
preemption “of the entire field of aviation safety” as a result of
the Aviation Act and its implementing regulations. 181 F.3d at
365.      However, our analysis of field preemption in
Abdullah—specifically, the “field” of “aviation safety”—was in
the context of in-flight safety. This is clear from a careful
reading of our decision. In describing our conclusion regarding
preemption, we stated that “federal law establishes the
applicable standards of care in the field of air safety,” and that
the FAA has “sole discretion in regulating air safety.” Id. at
367, 369 (emphases added). As examples of what we meant by
the term “air safety,” we noted that a goal of the Aviation Act
was to reduce “accidents in air transportation,” id. at 369
(quoting 49 U.S.C. § 44701(c)); we referred to the FAA’s
regulation of “pilot certification, pilot pre-flight duties, pilot
flight responsibilities, and flight rules,” id. at 369 (footnotes
omitted); and we described case law regarding issues “such as
airspace management, flight operations, and aviation noise,” id.
at 371. Accordingly, we identified the standard of care
applicable in Abdullah as that supplied by 14 C.F.R. § 91.13(a),
which states, with respect to “[a]ircraft operations for the
purpose of air navigation,” that “[n]o person may operate an
aircraft in a careless or reckless manner so as to endanger the
life or property of another.” 14 C.F.R. § 91.13(a); see 181 F.3d
at 372. This is, of course, consistent with the facts of Abdullah,
in which plaintiffs brought suit based on injuries sustained while


                               14
the aircraft was in the air, transporting passengers from New
York to Puerto Rico. 181 F.3d at 366.

        Our discussion of the regulatory framework giving rise
to preemption in Abdullah focused exclusively on safety while
a plane is in the air, flying between its origin and destination.
Our use of the term “aviation safety” in Abdullah to describe the
field preempted by federal law was thus limited to in-air safety.
The supervision of the disembarkation process by a flight crew
therefore falls outside the bounds of what we were considering
in Abdullah.7

       As we have not opined as to the preemptive effect of
federal law in this context, we must do so here. Accordingly,
we will consider an issue presented to us for the first time:
whether the Aviation Act, the ACAA, and their implementing
regulations preempt state tort law with respect to accidents that
occur when a passenger is disembarking a plane.

                               D.

       When considering preemption of an area of traditional
state regulation, we “begin our analysis by applying a
presumption against preemption.” Holk, 575 F.3d at 334


   7
    The parties argue at length about whether our holding in
Abdullah survives the Supreme Court’s decision in Wyeth v.
Levine, 129 S. Ct. 1187 (2009). Because Abdullah does not
apply to the facts of this case, we make no comment regarding
what effect, if any, Wyeth has on Abdullah’s continued vitality.

                               15
(citations omitted).8 It is beyond dispute that it has traditionally
been the province of state law to govern disputes in cases where
a plaintiff alleges that he fell as a result of the defendant’s
negligence. Moreover, as we recognized in Taj Mahal, Inc. v.
Delta Airlines, Inc., 164 F.3d 186 (3d Cir. 1998), it is
appropriate to use a restrained approach in recognizing the
preemption of common law torts in the field of aviation.
Although Taj Mahal focused on the impact of the Airline
Deregulation Act, we reasoned that preemption of tort law in
aviation should be constrained in part because “the Department
of Transportation has neither the authority nor the apparatus
required to superintend” tort disputes. 164 F.3d at 194.

       In addition, as Justice Stevens has stated, “‘Congress did
not intend to give airlines free rein to commit negligent acts
subject only to the supervision of the Department of
Transportation, any more than it meant to allow airlines to
breach contracts with impunity,” because “the standard of
ordinary care, like contract principles, ‘is a general background
rule against which all individuals order their affairs.’” Id. at 192
(quoting Am. Airlines, Inc. v. Wolens, 513 U.S. 219, 236-37
(1995) (Stevens, J., concurring in part and dissenting in part)).
Even though Taj Mahal addressed a different statute than the


  8
     As the Supreme Court has recently stated, a cornerstone of
its preemption jurisprudence is “the assumption that the historic
police powers of the States were not to be superseded by the
Federal Act unless that was the clear and manifest purpose of
Congress.” Wyeth, 129 S. Ct. at 1194-95 (internal quotation
marks and citation omitted).

                                16
federal laws at issue in this case, we adhere to its conservative
approach today.

        As noted above, to find field preemption, we must find
that federal law “leav[es] no room for state regulation” and that
Congress had a “clear and manifest” intent to supersede state
law. Holk, 575 F.3d at 336 (internal quotation marks and
citations omitted). In undertaking this inquiry, we consider the
language and goals of the applicable statute and regulations, as
well as any explicit statements by Congress or an agency
regarding preemption. Id. at 336-39.

        When the Aviation Act was enacted in 1958, it, among
other things, created the FAA, gave the government authority to
review airfares, instituted a system for registering and certifying
aircraft, and set safety standards for air carriers and aircraft. See
Federal Aviation Act of 1958, Pub. L. No. 85-726, 72 Stat. 731.
Only the portions of the Aviation Act relating to safety are
relevant here. In their current form, the statute’s safety-related
provisions set forth standards for certifying pilots, flight
attendants, air carriers, airports, and other facilities, see 49
U.S.C. §§ 44702-44711, 44728, and require the FAA to regulate
such issues as collision avoidance systems, aircraft inspections,
and “aircraft operations during winter conditions,” see
§§ 44713, 44716, 44717, 44722. The statute also directs the
FAA to issue regulations in keeping with two safety-related
goals: the “reduc[tion] or eliminat[ion] [of] the possibility or
recurrence of accidents in air transportation,” and the
“promot[ion] [of] safe flight of civil aircraft,” such as by
prescribing standards for the construction and maintenance of
aircraft, “the reserve supply of fuel and oil carried in flight,” and

                                 17
“the maximum hours or periods of service of airmen and other
employees of air carriers.” § 44701(c), (a). Nothing in the
statute pertains to safety during disembarkation; rather, the
statute’s safety provisions appear to be principally concerned
with safety in connection with operations associated with flight.
Indeed, as we noted in Abdullah, Congress enacted the Aviation
Act to “protect the lives of persons who travel on board
aircraft.” 181 F.3d at 368 (internal quotation marks and citation
omitted).

        It is not surprising, then, that most of the regulations
adopted pursuant to the Aviation Act concern aspects of safety
that are associated with flight. For example, the regulations
detail certification and “airworthiness” requirements for aircraft
parts.9 They include flight rules familiar to air travelers, such as
those requiring the use of seatbelts, restricting the use of
electronic devices, regulating where carry-on baggage can be
stored, and requiring the stowage of food and beverage
equipment during taxiing, takeoff, and landing.10 They also set


       9
         See, e.g., 14 C.F.R. § 21.127(a) (“Each person
manufacturing aircraft . . . shall establish an approved
production flight test procedure and . . . flight test each aircraft
produced.”); 14 C.F.R. §§ 23.21-.29 (governing weight limits
within which aircraft may be safely operated); 14 C.F.R. § 23.51
(governing takeoff speeds).
  10
    See 14 C.F.R. § 91.107 (seatbelts); 14 C.F.R. §§ 91.21 and
135.144 (electronic devices); 14 C.F.R. §§ 91.523, .525 (carry-
                                                 (continued...)

                                18
qualifications for pilots, flight attendants, and air traffic control
operators,11 and regulate the conduct of crew members during
flight.12 Similarly, the regulations impose restrictions on an



  10
    (...continued)
on baggage); 14 C.F.R. § 91.535 (food and beverage
equipment).
  11
     See, e.g., 14 C.F.R. § 61.159 (“[A] person who is applying
for an airline transport pilot certificate with an airplane category
and class rating must have at least 1,500 hours of total time as
a pilot . . . .”); 14 C.F.R. § 65.33 (governing general eligibility
requirements for air traffic controllers); 14 C.F.R. § 91.533(b)
(“No person may serve as a flight attendant on an airplane . . .
unless that person has demonstrated to the pilot in command
familiarity with the necessary functions to be performed in an
emergency or a situation requiring emergency evacuation and is
capable of using the emergency equipment installed on that
airplane.”).
   12
      See, e.g., 14 C.F.R. § 91.15 (“No pilot in command of a
civil aircraft may allow any object to be dropped from that
aircraft in flight that creates a hazard to persons or property.”);
14 C.F.R. § 91.17(a)(2) (“No person may act or attempt to act as
a crewmember of a civil aircraft—While under the influence of
alcohol . . . .”); 14 C.F.R. § 135.100(b) (“No flight crewmember
may engage in, nor may any pilot in command permit, any
activity during a critical phase of flight which could distract any
flight crewmember from the performance of his or her duties or
                                                     (continued...)

                                 19
aircraft’s speed, altitude, communications, and flight path.13 We
note that the regulations under the Aviation Act do not
specifically regulate the conduct of the crew in connection with
the loading or unloading of passengers. The primary purpose of
these regulations appears to be the prevention of accidents, and
the assurance of passenger safety, in connection with flight.

       The regulations also contain a broader standard in 14
C.F.R. § 91.13, which we identified in Abdullah as “provid[ing]
a general description of the standard required for the safe
operation of aircraft” even “where there is no specific provision
or regulation governing air safety.” 181 F.3d at 371. That
regulation contains two paragraphs. Section 91.13(a) applies
when an aircraft is being operated “for the purpose of air
navigation”; section 91.13(b) applies when an aircraft is being
operated “other than for the purpose of air navigation.”


  12
    (...continued)
which could interfere in any way with the proper conduct of
those duties.”).
  13
    See, e.g., 14 C.F.R. § 91.117(a) (“[N]o person may operate
an aircraft . . . at an indicated airspeed of more than 250 knots
(288 m.p.h.).”); 14 C.F.R. § 91.119 (setting minimum altitudes
for various situations); 14 C.F.R. §§ 91.126, .127, .129, .130,
.131, and .135 (prescribing requirements for communications
with air traffic control towers); 14 C.F.R. § 91.145 (describing
temporary flight restrictions that may be imposed “to prevent the
unsafe congestion of aircraft in the vicinity of an aerial
demonstration or major sporting event”).

                               20
        Section 91.13(a) provides as follows:           “Aircraft
operations for the purpose of air navigation. No person may
operate an aircraft in a careless or reckless manner so as to
endanger the life or property of another.” Independence
contends that the aircraft was being “operat[ed] for the purpose
of air navigation” within the meaning of this regulation. We are
not so sure.

        In order to interpret the phrase “operations for the
purpose of air navigation” as used by § 91.13(a), we begin by
considering the definitions provided by the regulations
themselves. The general definitions section of the regulations
defines “operate” to mean “use, cause to use or authorize to use
aircraft, for the purpose (except as provided in [§ 91.13]) of air
navigation including the piloting of aircraft, with or without the
right of legal control (as owner, lessee, or otherwise).” 14
C.F.R. § 1.1. As that definition indicates, the meaning of
“operate” is derived in part from § 91.13. Since § 91.13(a), like
the general definition of “operate,” refers to “operations for the
purpose of air navigation,” the reference to § 91.13 appears to
mean § 91.13(b), which we will discuss below.

        The definitions provided by the Aviation Act also help to
elucidate the meaning of § 91.13(a). The statute defines
“‘operate aircraft’ and ‘operation of aircraft’ [to] mean using
aircraft for the purposes of air navigation, including—(A) the
navigation of aircraft; and (B) causing or authorizing the
operation of aircraft with or without the right of legal control of
the aircraft.” 49 U.S.C. § 40102(a)(35). Although the statute
does not define “air navigation,” it does define two related
terms: “navigate aircraft” and “air navigation facility.”

                                21
“‘[N]avigate aircraft’ and ‘navigation of aircraft’ include
piloting aircraft.”     § 40102(a)(33).    “‘[A]ir navigation
facility’. . . includ[es]—(A) a landing area; (B) a light; (C)
apparatus or equipment for distributing weather information,
signaling, radio-directional finding, or radio or other
electromagnetic communication; and (D) another structure or
mechanism for guiding or controlling flight in the air or the
landing and takeoff of aircraft.” § 40102(a)(4).

        In light of these definitions, we conclude that the aircraft
was not being operated for the purpose of air navigation at the
time of Elassaad’s accident, and thus that the standard of care
provided by § 91.13(a) did not apply to this situation. By the
time of the accident, the aircraft had landed, taxied to the gate,
and come to a complete stop; the crew had already opened the
door and lowered the plane’s stairs; and all of the passengers
other than Elassaad had deplaned. As discussed above, the
statutory and regulatory definitions of “operate” state that a
plane is only being operated, within the meaning of § 91.13(a),
when it is being “use[d]” for “navigation,” and the Aviation
Act’s definitions of “navigate aircraft” and “air navigation
facility” demonstrate that the term “navigation” principally
applies to the takeoff and landing of an aircraft, and the
“piloting” that occurs during the flight. These definitions
contemplate a flight crew’s interaction with an aircraft and with
passengers who are on the aircraft. By contrast, we conclude
that a flight crew’s oversight of the disembarkation of
passengers—after a plane has finished taxiing to the gate, and its




                                22
crew has opened the aircraft’s door and lowered its stairs—does
not constitute “operations for the purpose of air navigation.” 14

       We also conclude that the aircraft was not being operated
“other than for the purpose of air navigation” as envisioned by
14 C.F.R. § 91.13(b). Both parties concede this, and we agree.
That portion of the regulation provides as follows:

              Aircraft operations other than for
              the purpose of air navigation. No
              person may operate an aircraft,
              other than for the purpose of air
              navigation, on any part of the
              surface of an airport used by
              aircraft for air commerce (including
              areas used by those aircraft for
              receiving or discharging persons or
              cargo), in a careless or reckless
              manner so as to endanger the life or
              property of another.

§ 91.13(b). The comments made by the FAA in conjunction




  14
    We do not reach the issue of whether other activities that
occur while a plane is on the ground, such as taxiing or the
process of opening an aircraft’s doors, would constitute
“operations” such that they would be subject to federal
preemption.

                               23
with the issuance of this regulation 15 help to clarify its meaning.
The agency explained that the term “‘operate an aircraft other
than for the purpose of air navigation’ . . . is employed in this
rule in order to clearly limit the applicability of the rule to those
acts which impart some physical movement to the aircraft, or
involve the manipulation of the controls of the aircraft such as
starting or running an aircraft engine.” Careless or Reckless
Ground Operation of Aircraft, 32 Fed. Reg. 9640, 9640-41 (July
4, 1967) (emphasis added). There is no evidence that, by
watching Elassaad exit the plane, the flight crew was engaging
in any acts that “impart[ed] some physical movement to the
aircraft, or involve[d] the manipulation of the controls of the
aircraft.” Id. As noted above, not only had the aircraft come to
a complete stop, but the aircraft’s door had been opened, its
stairs had been lowered, and most of the passengers had already
disembarked. The crew’s conduct with respect to Elassaad’s
disembarkation therefore did not constitute “operations” for any
purpose under § 91.13.

       The statutory and regulatory framework of the Aviation
Act thus provides no evidence of any intent—much less a “clear
and manifest” intent—to regulate safety during disembarkation.
In Abdullah, we concluded that, given the overwhelming
number of relevant Aviation Act safety regulations, the Aviation
Act preempted the field of aviation safety. Here, there is no


   15
     At the time, § 91.13(b) was known as 14 C.F.R. § 91.10.
The regulation was later renumbered, without any textual
revisions, in 1989. See Revision of General Operating and
Flight Rules, 54 Fed. Reg. 34,284, 34,289 (Aug. 18, 1989).

                                 24
indication that either Congress or the FAA intended that federal
law would impose a legal duty in an area that is neither
specifically regulated by federal law nor clearly governed by a
general federal standard of care: the assistance provided to
passengers during their disembarkation. Accordingly, we
conclude that the Aviation Act and its safety regulations do not
preempt state law standards of care in this negligence action.

                                E.

       After the District Court found federal preemption based
on Abdullah, it looked to the ACAA regulations for the
applicable standard of care. On appeal, Independence goes
further than the District Court, and argues that, as a matter of
both field preemption and conflict preemption, the ACAA
independently preempts Elassaad’s negligence claim. We reject
these arguments.

       Congress passed the ACAA in 1986 as an amendment to
the Aviation Act. See Pub. L. No. 99-435 § 2(a), 100 Stat. 1080
(1986). The statute was intended to close a gap in anti-
discrimination law that was made apparent by the Supreme
Court’s decision in Department of Transportation v. Paralyzed
Veterans of America, 477 U.S. 597, 610-12 (1986), in which the
Court held that, despite receiving federal funding, air carriers
were not subject to certain provisions of the Rehabilitation Act,
29 U.S.C. § 794. The ACAA was designed to address and
prohibit airline discrimination based on disabilities, and directed
the FAA to issue regulations “to ensure nondiscriminatory
treatment of qualified handicapped individuals consistent with
safe carriage of all passengers on air carriers.” § 3, 100 Stat. at

                                25
1080; see also 49 U.S.C. § 41705(a). More than just prohibiting
overtly discriminatory conduct, these regulations “are aimed at
ensuring that services, facilities, and other accommodations are
provided to passengers with disabilities in a respectful and
helpful manner.” Nondiscrimination on the Basis of Disability
in Air Travel, 70 Fed. Reg. 41,482, 41,504 (July 19, 2005).16
Despite the statute’s reference to the “safe carriage of all
passengers,” the ACAA regulations do not displace Aviation
Act safety regulations. See 14 C.F.R. § 382.3(d) (2004)
(“Nothing in this part shall authorize or require a carrier to fail
to comply with any applicable FAA safety regulation.”).17


  16
     The FAA goes so far as to advise air carriers on the proper
content of, and tone used in, communications with disabled
passengers. See 70 Fed. Reg. 41,504 (“Emotions matter . . . .
When acknowledging the emotions of others, it may be more
effective to use ‘you’ rather than ‘I.’ For example, use, ‘You
must be frustrated by having to wait for your checked
wheelchair.’ Not, ‘I completely understand how you feel, I had
to wait forever at a supermarket check-out yesterday.’”); id. (“If
you have any doubts as to how to assist a passenger with a
disability, you should ask the passenger for guidance before
acting. Avoid being overly enthusiastic about helping and
always think before you speak and act when offering
assistance.”).
  17
    The directive of section 382.3(d) was replaced with similar
language that now appears in 14 C.F.R. § 382.7(g) (2009):
“Notwithstanding any provisions of this Part, you must comply
                                                 (continued...)

                                26
        It is clear that the ACAA is aimed at ensuring respect and
equal treatment for disabled airline passengers. But Elassaad
did not claim that Independence violated any of its obligations
under the ACAA,18 nor did he even suggest that discrimination
played any role in its conduct toward him. Instead, Elassaad
alleged in his complaint that Independence was negligent, inter
alia, in failing to provide both “a means for Plaintiff to safely
exit the plane given his physical condition and need to use
crutches” and “personal assistance to help Plaintiff go down the
steps.” App. 16-17. Independence contends that these claims
are preempted by the ACAA.




  17
    (...continued)
with all FAA safety regulations . . . .”
  18
     Even if Elassaad were alleging discriminatory treatment, it
is not clear whether he would have a right of action under the
ACAA. Compare Shinault v. Am. Airlines, 936 F.2d 796, 800
(5th Cir. 1991) (holding that the ACAA creates a private cause
of action), and Tallarico v. Trans World Airlines, Inc., 881 F.2d
566, 570 (8th Cir. 1989) (same), with Boswell v. Skywest
Airlines, Inc., 361 F.3d 1263, 1266 (10th Cir. 2004) (holding
that the ACAA does not create a private cause of action), and
Love v. Delta Air Lines, 310 F.3d 1347, 1356 (11th Cir. 2002)
(same). See also Tunison v. Continental Airlines Corp., 162
F.3d 1187, 1188 n.1 (D.C. Cir. 1998) (expressly reserving
decision on the question); Bower v. Fed. Express Corp., 96 F.3d
200, 204 n.9 (6th Cir. 1996) (same). However, we need not
resolve this issue today.

                                27
        In light of the purposes of the ACAA and its
implementing regulations, we are not persuaded that they
preempt state law through either field preemption or conflict
preemption. Independence contends that the ACAA preempts
the field of “air carrier interaction with disabled persons.”
Appellee’s Br. at 16. However, the ACAA is clearly directed at
nondiscrimination, and we are not persuaded that Congress
intended the ACAA to preempt any state regulation of the
interaction between an air carrier and disabled passengers (or
disabled persons in general). At most, the ACAA might
preempt state nondiscrimination laws as they apply to
discrimination by air carriers against disabled passengers.
See Nondiscrimination on the Basis of Handicap in Air Travel,
55 Fed. Reg. 8008, 8014 (Mar. 6, 1990) (“[The ACAA] is a
detailed, comprehensive, national regulation, based on Federal
statute, that substantially, if not completely, occupies the field of
nondiscrimination on the basis of handicap in air travel . . . .
[I]nterested parties should be on notice that there is a strong
likelihood that state action on matters covered by this rule will
be regarded as preempted.” (emphasis added)).                  State
nondiscrimination laws, however, are not at issue in this case.
We can find no evidence of a “clear and manifest” congressional
intent to supersede any relevant state tort law or to “leav[e] no
room for state regulation” in this area, and we thus cannot
conclude that field preemption applies here. Holk, 575 F.3d at
336.

       Nor do we believe that there is conflict preemption here.
When conflict preemption applies, it is because state and federal
requirements are diametrically opposed so as to frustrate each
others’ goals. In Fidelity Federal Savings and Loan, for

                                 28
instance, a federal regulation allowed savings and loans to
enforce “due-on-sale” clauses, but state law prohibited
enforcement of such clauses. Fid. Fed. Sav. & Loan Ass’n v. de
la Cuesta, 458 U.S. 141, 155 (1982). In Geier, a federal
regulation sought a “variety and mix” of safety devices in cars,
but a state law required the use of just one safety device. Geier
v. Am. Honda Motor Co., 529 U.S. 861, 881 (2000). In Umland,
there was a “comprehensive administrative scheme” under
federal law for employees to challenge their classifications as
independent contractors, but this scheme would have been
undermined by a state law cause of action based on the same
claim. Umland v. PLANCO Fin. Servs., Inc., 542 F.3d 59, 64-65
(3d Cir. 2008).

       The present case is quite different. The ACAA was
intended to ensure nondiscriminatory treatment of airline
passengers. If it is true, as Elassaad contends, that the standard
of care supplied by state law required Independence to assist
him with his disembarkation and to provide a means for him to
safely exit the aircraft,19 those duties could easily coexist with
the ACAA’s mandate that Independence not discriminate
against him. Independence urges that a goal of the ACAA was
to protect “the dignity of disabled passengers,” and that this
objective would be frustrated by the state law duties cited by


  19
    We do not understand Elassaad to be arguing that state law
requires that air carriers offer assistance to every disabled
passenger regardless of the circumstances, and we thus decline
to address the “hypothetical state law” to this effect that is
posited by Independence. See Appellee’s Br. at 13.

                               29
Elassaad. Appellee’s Br. at 12. Independence relies on three
sources of authority for this argument: Department of
Transportation guidance stating that carriers should “[o]ffer
assistance only if the passenger appears to need help” (in order
to “ensur[e] that services . . . are provided . . . in a respectful and
helpful manner”), 70 Fed. Reg. at 41,504; a regulation
prohibiting carriers from “[r]equir[ing] an individual with a
disability to accept special services . . . not requested by the
passenger,” 14 C.F.R. § 382.7(a)(2) (2004); and a regulation
requiring carriers to “provide assistance requested by or on
behalf of qualified individuals with a disability, or offered by air
carrier personnel and accepted by qualified individuals with a
disability, in enplaning and deplaning,” 14 C.F.R. § 382.39(a)
(2004). These authorities, respectively, encourage carriers not
to offer assistance when it is obvious that none is required;
forbid carriers to insist that disabled passengers accept unwanted
assistance; and require carriers to assist passengers who do
request or accept such assistance. These mandates do not
prohibit air carriers from offering unsolicited assistance to
disabled passengers when the situation warrants it, and they do
not evince a congressional intent that air carriers should
withhold assistance from disabled passengers when doing so
would be negligent or reckless under state law. In any event, we
are not persuaded that compliance with duties imposed by state
law would require air carriers to act in a manner that would
undermine the dignity of disabled passengers. Thus, there is no
basis for us to find either that it would have been “impossible”
for Independence to comply with both state law and the ACAA,
or that state law would have been an “obstacle to the
accomplishment and execution of the full purposes and
objectives of Congress.” English, 496 U.S. at 79 (internal

                                  30
quotation marks and citations omitted).20




                         IV. Conclusion

       For the reasons given above, we conclude that Elassaad’s
case is governed by state law negligence principles and, since
the District Court measured Elassaad’s claim according to a
different standard, we will vacate the District Court’s order and
remand for further proceedings consistent with this opinion.




  20
     Although we conclude that the ACAA does not provide an
applicable, controlling standard of care here, we offer one
caveat: the ACAA regulations cited by the District Court are
not entirely irrelevant. If this case goes to a jury, the jury will
most likely be instructed as to the relevant regulations and told
it can take them into consideration in assessing whether
Independence and its crew fulfilled their duty toward Elassaad
as he disembarked. For example, the model jury instructions in
Pennsylvania state that “[n]egligent conduct may consist either
of an act or a failure to act when there is a duty to do so.”
Pennsylvania Suggested Standard Civil Jury Instructions § 3.01
(3d ed. 2005). To the extent that the ACAA regulations set forth
an aspect of the duty owed to Elassaad as a disabled person, it
would be appropriate for the jury to consider them.

                                31